Title: Treasury Department Circular to the Collectors of the Customs, 17 February 1790
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs


Treasury DepartmentFebruary 17th. 1790.
Sir

I find that the process marked out in my letter of the 30th. of November for calculating the allowance of 10 ⅌ Cent for prompt payment has by some of the Officers been misapprehended in one particular which is with regard to the first proviso of the 19th. Section of the Collection bill confining the discount to the excess of the Amount of the duties above 50 Dollars.
As the same misapprehension may be more extensive than has come to my knowlege I think it proper to explain myself by a Circular communication.

My intention was solely to determine the principle of calculation without reference to the object of that proviso.
It is clear that the abatement is only to be on the excess. Thus—


If the amount of the Duty were,
Dolls 150


there would be a deduction in the first place of
 50


Excess
100


  10 p. Cent p. Annum for 6 Months
  5.


    Duty to be paid
95


That no difficulty may arise it is proper that it should be understood that any forms which shall be transmitted by the Comptroller of the Treasury for keeping and stating Accounts and making returns are to be observed of course, though no particular direction from me should accompany them; Or in other words, the transmission of such Forms by the Comptroller is to be considered as evidence of their having received my approbation.
I am Sir   Your Obedt. servant
A HamiltonSecy of the Treasy
